department of the treasury internal_revenue_service washington d c uniform issue list taxpayer a legend ae date kkk se tep ra tz financial_institution a financial_institution b financial_institution c ira x financial advisor g individual h amount account y date date ee ee wee wee ila wee wee wae ee wee date kkk page dear this letter is in response to your request dated date submitted on your behalf by your authorized representative as supplemented by written correspondence dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested years old represents that he received a distribution from ira x at taxpayer a financial_institution a on date totaling amount with the intent to rollover amount into a newly established ira at financial_institution b and that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error made by financial_institution c through its registered_representative financial advisor g taxpayer a also represents that amount has not been used for any other purpose taxpayer a represents that on date he received a distribution of amount from ira x in the form of a check taxpayer a asserts that he held onto the check and did not redeem it until date on date taxpayer a provided financial advisor g an employee of financial_institution c with information showing that amount was distributed from ira x and requested that financial advisor g rollover amount into another ira at financial_institution b according to taxpayer a financial advisor g failed to realize that ira x was an ira account and instead of establishing another ira gave taxpayer a an application_for a non-qualified account taxpayer a asserts that financial advisor g erroneously opened a non-qualified account account y and on date transferred amount into account y when taxpayer a had intended to open a qualified ira rollover account taxpayer a represents that he believed that amount was successfully rolled over into an ira taxpayer a was unaware of the error until date when he received a tax_assessment notice from the irs taxpayer a then contacted financial_institution c regarding account y taxpayer a submitted a sworn affidavit from individual h the executive vice-president of financial_institution c stating financial_institution c received qualified funds from financial_institution a on behalf of taxpayer a prior to the expiration of the 60-day rollover period taxpayer a followed all procedures indicated as required by financial_institution c for deposits of such funds into what taxpayer a believed to be an ira within the 60-day roll-over period including giving instructions to deposit the funds into an ira and solely due to an error on the part of financial_institution c through its registered_representative amount was not deposited into an ira within the 60-day roll-over period rk page based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to rk page sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a including a sworn affidavit by individual h stating that the failure of amount to be rolled over to an ira within the 60-day rollover period was due solely to error by financial_institution c through its registered_representative is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error made by financial advisor g which resulted in amount being deposited into account y a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling contact address all correspondence to se t ep ra t2 at - please donzell littlejohn manager employee_plans technical group sincerely yours deleted copy of ruling letter notice of intention to disclose enclosures cc kee rk kk rk
